Mr. Justice Scott delivered the opinion of the Court. Our statute, as well as the whole current of our decisions, fully authorized the action of the court below in granting the motion made in this case to file an amended declaration! The record shows that one was filed in pursuance of that leave and within the time allowed. And we think it entirely clear, in view of this statute, of the powers of the court otherwise, and of those decisions, that the court below erred in granting the motion at the succeeding term to strike this amended declaration from the files, and in rendering a judgment against the plaintiff. The judgment must for this error be reversed, and the cause remanded, to be proceeded with.